Citation Nr: 1415649	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vecchiollo, Leonard

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974, from May 1976 to May 1979, and from March 1991 to May 2002. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing is of record.

The Board remanded the claim in May 2011 for further development and consideration. 

A June 2012 rating decision granted service connection for generalized anxiety disorder with depression.  The Veteran was notified of this decision and did not express dissatisfaction with the rating assigned or the effective date of service connection.  Therefore, the only claim remaining on appeal is entitlement to a TDIU.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On September 4, 2007, the Veteran requested a TDIU, stating that he has been unemployable due to service-connected disabilities.  

An October 2007 VA general medical examination report stated that the Veteran was not able to work in a physical job, but was able to perform sedentary employment.  At that time, his service-connected disabilities consisted of obstructive sleep apnea, with a 50 percent evaluation; a low back disability, with a 20 percent evaluation; and sartorius muscle sprain, bilateral hearing loss, and a scar status post umbilical hernia repair, all rated noncompensably disabling.  

Since that time, service connection has been granted for tinnitus, with an evaluation of 10 percent; and generalized anxiety disorder with depression with an evaluation of 30 percent effective September 4, 2007, and an evaluation of 50 percent effective August 16, 2011.

In addition, in April 2008 and March 2009 Social Security Administration (SSA) disability records were obtained.  A document shows that in October 2008, SSA awarded disability benefits, effective January 2005, based on alcohol abuse, exogenous obesity, degenerative changes of the lumbar spine, depressive disorder, anxiety disorder, obstructive sleep apnea, and bilateral hearing loss.  It was noted the Veteran was closely approaching advanced age.  

The Veteran was last examined regarding his employability due to service-connected disabilities in October 2007 more than six years ago.  At that time he was not in receipt of service connection for a psychiatric disorder.  The Veteran was afforded a VA mental disorders examination in August 2011.  The examiner noted that he had generalized anxiety disorder and major depressive disorder, mild.  
These psychiatric conditions caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with general satisfactory functioning.  The record is devoid of an opinion considering whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of his service-connected disabilities, both physical and psychiatric.  The claims file should be forwarded to a VA physician to respond to this question.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dating since September 2011 from the Albuquerque, New Mexico, VA Medical Center and associated clinics.

2.  Send the claims file to a VA physician.  The claims file should be reviewed.  If a new general examination is deemed necessary to respond to the question, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether the effects of his the Veteran's service connected physical disabilities when considered with his generalized anxiety disorder with depression, render the Veteran unable to obtain or maintain gainful employment, without regard to his age or nonservice connected disabilities.  The examiner should provide the rationale for the conclusion reached.  

3.  After the above has been completed to the extent possible, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an appropriate period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

